Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
 
Response to Amendment
The amendment filed on June 2, 2021 has been entered. Claims 19-26 are new and considered for the first time while claims 1 and 4-18 remain pending in the current application with claims 15-18 being withdrawn as directed to a non-elected invention. Thus, claims 1, 4-14, and 19-26 are examined herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Rotz on August 2, 2021.


Please amend claim 1 to read as follows:
1. A method for producing an aluminum-scandium alloy having a scandium content of 0.41-4 wt. %, consisting of the following steps: 
(a) melting aluminum and a mixture of salts containing sodium, potassium and aluminum fluorides to form a mixture of molten aluminum and molten salt, wherein the molten salt [
(b) carrying out, while continuously supplying scandium oxide to the mixture of molten aluminum and molten salt [the molten salt is maintained in an amount ranging from 1 to 8 wt. %; 
(c) recovering at least a portion of aluminum-scandium alloy formed from steps (a)-(b); 
(d) adding aluminum to the mixture of molten aluminum and molten salt, without adding salts containing sodium, potassium and aluminum fluorides, and repeating steps (b)-(c) at least four times. 

Please amend claim 5 to read as follows:

5. The method according to claim 1, characterized in that the cryolite ratio of the mixture of salts containing potassium, sodium and aluminum fluorides is maintained within the range of 1.3 to 1.7.  

Please amend claim 9 to read as follows:
9. The method according to claim 1, characterized in that the scandium content in the obtained aluminum-scandium alloy is 0.5 to 3.5% by weight.  



10. The method according to claim 1, characterized in that the scandium content in the obtained aluminum-scandium alloy is from 1 to 3% by weight.  

	Please amend claim 11 to read as follows:

11. The method according to claim 1, characterized in that the scandium content of the obtained aluminum-scandium alloy is from 1.5% to 2.5% by weight.  

	Please amend claim 12 to read as follows:

12. The method according to claim 1, characterized in that the concentration of scandium oxide in the [molten salt is maintained at 2 to 7 wt. %.  

	Please amend claim 13 to read as follows:

13. (Amended) The method according to claim 1, characterized in that the concentration of scandium oxide in the [molten salt is maintained at 3 to 6 wt. %.  

	Please amend claim 14 to read as follows:

14. (Amended) The method according to claim 1, characterized in that the concentration of scandium oxide in the [molten salt is maintained at 4 to 5 wt. %.  

	Please cancel claims 15-18.






19. A method for producing an aluminum-scandium alloy having a scandium content of 0.41-4 wt. %, [comprising the following steps: 
(a) melting aluminum and a mixture of salts containing sodium, potassium and aluminum fluorides to form a mixture of molten aluminum and molten salt, wherein the molten salt [
(b) carrying out, while continuously supplying scandium oxide to the mixture of molten aluminum and molten salt [the molten salt is maintained in an amount ranging from 1 to 8 wt. %; 
(c) recovering at least a portion of aluminum-scandium alloy formed from steps (a)-(b); 
(d) adding aluminum to the mixture of molten aluminum and molten salt, without adding salts containing sodium, potassium and aluminum fluorides, and repeating steps (b)-(c) at least four times. 

Please amend claim 21 to read as follows:

21. The method according to claim 19, characterized in that the cryolite ratio of the mixture of salts containing potassium, sodium and aluminum fluorides is maintained within the range of4\\DC - 155034/000029 - 16206231 viUS Application No. 15/566,131 Response to Final Office Action mailed March 4, 20211.3 to 1.7.  

Please amend claim 24 to read as follows:

24. The method according to claim 19, characterized in that the scandium content of the obtained aluminum-scandium alloy is from 1.5% to 2.5% by weight.  


Please amend claim 25 to read as follows:
25. The method according to claim 19, characterized in that the concentration of scandium oxide in the [molten salt is maintained at 2 to 7 wt. %.  

Please amend claim 26 to read as follows:
26. The method according to claim 19, characterized in that the concentration of scandium oxide in the [molten salt is maintained at 4 to 5 wt. %.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest pieces of prior art are Shtefanyuk and Totten.
Shtefanyuk et al. Production of Al-Sc Alloy by Electrolysis of Cryolite-Scandium Oxide Melts, Light Metals 2015 (02/16/2015) John Wiley & Sons, pg. 589-593 hereinafter Shtefanyuk
Totten et al. Handbook of Aluminum. Ch 2 – Smelting of Aluminum. Pg. 46-78. CRC Press (2003) hereinafter Totten
Shtefanyuk discloses a method for producing Al-Sc alloys with Sc concentration from 0.1 – 0.5 wt% (Shtefanyuk pg. 593, second paragraph of conclusions; see also Shtefanyuk Table 3, Melt 1 on pg. 592 with a Sc amount of 0.5 wt%). Shtefanyuk discloses these alloys are obtained by electrolysis in KF-AlF3, KF-NaF-AlF3, and NaF-AlF3 melts containing 1 wt% Sc2O3 (Shtefanyuk pg. 593, second paragraph of conclusions). Shtefanyuk discloses the Sc metal can be formed in the melt as a result of the chemical reduction of the Sc2O3 as the oxide-fluoride complexes by the aluminum metal or dissolved aluminum (Shtefanyuk, pg. 591, last paragraph of left column) which describes an aluminothermic reduction process. Shtefanyuk discloses that 
Shtefanyuk discloses using 10 wt% sodium fluoride in the molten mixture of salts (Shtefanyuk Table 1, Melt 2 on pg. 589).
While Shtefanyuk discloses a batch operation of forming an aluminum-scandium alloy, it does not disclose continuously supplying scandium oxide to the molten mixture of salts nor the repeated addition of aluminum and the repetition of carrying out the aluminothermic reduction and electrolytic decomposition of the formed alumina where aluminum is added to the mixture of molten aluminum and molten salt, without adding salts containing sodium, potassium and aluminum fluorides. Thus claims 1 and 19 are free from the art. 
Totten discloses the Hall-Héroult process for smelting aluminum where alumina is dissolved in molten cryolite and then extracted by electrolysis (Totten, chapter 2, pg. 7, first paragraph under section 3.1). Totten teaches that in this process, the ratio of sodium fluoride to aluminum fluoride in the cryolite bath changes over time and corrective additions are added based on laboratory analyses (Totten, chapter 2, pg. 8, third paragraph). Totten teaches that molten aluminum is deposited at the bottom of the pot and is siphoned off periodically, so that the smelting process is continuous (Totten, chapter 2, pg. 8, fourth paragraph). 
However, Totten does not explicitly relate to making an aluminum-scandium alloy and while it teaches that in the typical process for smelting aluminum that changes are made to the salt bath based upon testing of the cryolite ratio, this does not fairly suggest carrying out adding aluminum to the mixture of molten aluminum and molten salt, without adding salts containing sodium, potassium and aluminum fluorides. Thus claims 1 and 19 are free from the art. 
in addition to salts at the start of the process; paragraphs [0044, 0047, 0050, 0053, 0056, 0059, 0062]) whereas in the examples to set up a continuous process, “pure aluminum was charged to the reactor crucible” (paragraph [0046]). Because of this phrasing, it is clear that in the continuous process, pure aluminum is added to the reactor after recovering the aluminum-scandium alloy and no salts are added. Therefore a person of ordinary skill would not reach the claimed invention by taking the Shtefanyuk batch process and making it continuous. 
 Therefore this art, even when taken together, does not fairly suggest a method of producing an aluminum-scandium alloy having a scandium content of 0.41-4 wt %, where aluminum is added to the mixture of molten aluminum and molten salt, without adding salts containing sodium, potassium and aluminum fluorides. Thus, claims 1 and 19 are free from the art. As claims 1 and 19 are free of the prior art, claims 4-14 and 20-26 are also free from the art due at least to their dependency from claims 1 and 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733